DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to Claim 19, Applicant’s amended Claim 19, filed 06/30/2021, has been fully considered and are persuasive.  The claim objection of Claim 19 has been withdrawn. 
With regards to Claims 1-5 and 7-21, Applicant’s arguments, see Remarks 06/30/2021, pp. 7-9, with respect to the rejection(s) of claim(s) 1, 10, and 20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nelson (US 2019/0007055 A1) and Dosho et al. (US 2012/0313803 A1), as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 12, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2019/0007055 A1), in view of Dosho et al. (US 2012/0313803 A1).
Regarding Claim 1, Nelson et al. teaches in Figure 1 a method comprising:
receiving a first edge of a clock signal (REFAA as inverted and selected by MUX in 1a to 2a);
converting the first edge to a first digital value (using 4a);
receiving the second edge of the clock signal (REFAA as inputted to 2b);
converting the second edge to a second digital value (using 4b);
but does not explicitly disclose
storing a first value corresponding to the first digital value in the memory; 
storing a second value corresponding to the second digital value in the memory; 
dequeuing the first value from the memory a predetermined delay after occurrence of the first edge, wherein the predetermined delay is programmable; and 
dequeuing the second value from the memory the predetermined delay after occurrence of the second edge.  
Dosho et al. teaches in Figure 1 a time-to-digital conversion circuit 11 output is inputted to storage circuit 12.  Storage circuit 12 is further detailed in Figure 20  to store 
wherein the predetermined delay is programmable (where delay of 121 is predetermined and further controllable by using the delay adjustment circuit 14 through output detection circuit 15; where Figures 9, 12, 13, 15, 16 each show a different time T programmed for use).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage element teachings of Dosho et al. with each TDC of Nelson et al. for the purpose of having “a small-sized high-resolution time-to-digital converter.”  Dosho et al., [0006].

Regarding Claim 7, Nelson and Dosho et al., as a whole, teach all the limitations of the present invention, wherein Nelson further details the DPLLs 6a and 6b of Figure 1 in Figure 10 the method further comprising supplying the value of the TDCs to a phase and frequency detector of a phase-locked loop (where the outputs of TDC 263 and 264 are supplied to a phase frequency detector within 265).  

Regarding Claim 8, Nelson and Dosho et al., as a whole, teach all the limitations of the present invention, wherein Nelson further teaches the method wherein the clock signal is a reference clock signal supplied to the phase-locked loop or the clock signal is a feedback clock signal of the phase-locked loop (using TDC 263 and 264).  



Regarding Claim 10, Nelson teaches in Figure 1 an apparatus comprising: 
a first time-to-digital converter coupled to a first clock signal and configured to convert a first edge of the first clock signal to a first digital value and to convert a second edge of the first clock signal to a second digital value (using TDC 4a to convert a first edge REFAA as inverted and selected by MUX in 1a to 2a to a first digital value; using TDC 4b to converter a second edge of REFAA as inputted to 2b to a second digital value);  
but does not explicitly teach
a memory coupled to the first time-to-digital converter to store a first value corresponding to the first digital value in a queue and to store a second value corresponding to the second digital value in the queue; and wherein the memory is controlled to dequeue the first value a predetermined delay after occurrence of the first edge and to dequeue the second value the predetermined delay after occurrence of the second edge, wherein the predetermined delay is programmable.  
Dosho et al. teaches in Figure 1 a time-to-digital conversion circuit 11 output is inputted to storage circuit 12.  Storage circuit 12 is further detailed in Figure 20  to store the inputted value from the time-to-digital conversion circuit in the memory; and dequeuing the inputted value from the memory a predetermined delay after the occurrence of the input into the time-to-digital conversion circuit (through 121),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage element teachings of Dosho et al. with each TDC of Nelson for the purpose of having “a small-sized high-resolution time-to-digital converter.”  Dosho et al., [0006].

Regarding Claim 12, Nelson and Dosho et al., as a whole, teach all the limitations of the present invention, and further teach the apparatus wherein the first value is the first digital value and the second value is the second digital value (inherent that the output of a time to digital converter outputs a digital valued signal).  

Regarding Claim 17, Nelson and Dosho et al., as a whole, teach all the limitations of the present invention, wherein Nelson further details the DPLLs 6a and 6b of Figure 1 in Figure 10 the apparatus where the TDCs 263 and 264 supply the reference clock signal and the feedback clock signal to a phase and frequency detector of a phase-locked loop (to a phase frequency detector within 265).  

Regarding Claim 18, Nelson and Dosho et al., as a whole, teach all the limitations of the present invention, wherein Nelson further details the DPLLs 6a and 6b of Figure 1 in Figure 10 the apparatus where the TDCs 263 and 264 supply the 

Regarding Claim 20, Nelson teaches in Figure 1 a method comprising: 
converting a first edge of a first reference clock signal to a first digital value (using 1a, 2a, 2b, 3a, 3b, 4a, and 4b);
converting a first edge of a second reference clock signal to a second digital value (using 1b, 2c, 2d, 3c, 3d, 4c, and 4d);
selecting as a multiplexer output signal a first multiplexer input signal based on the first value or a second multiplexer input signal based on the second value (using 5); and
further details 6a and 6b in Figure 10, wherein the PLLs comprise:
converting a first edge of a feedback clock signal to a third digital value (using TDC 264);
supplying the first value to a phase and frequency detector (to the digital PFD);
but does not explicitly teach
storing a first value corresponding to the first digital value in a first queue; 
storing a second value corresponding to the second digital value in a second queue; 
storing a third stored value corresponding to the third digital value in a third queue; 
dequeuing the first value from the first queue a predetermined delay after the first edge of the first reference clock signal;  

dequeuing the third stored value from the third queue the predetermined delay after the first edge of the feedback clock signal.
Dosho et al. teaches in Figure 1 a time-to-digital conversion circuit 11 output is inputted to storage circuit 12.  Storage circuit 12 is further detailed in Figure 20  to store the inputted value from the time-to-digital conversion circuit in the memory; and dequeuing the inputted value from the memory a predetermined delay after the occurrence of the input into the time-to-digital conversion circuit (through 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage element teachings of Dosho et al. with each TDC of Nelson et al. for the purpose of having “a small-sized high-resolution time-to-digital converter.”  Dosho et al., [0006].

Regarding Claim 21, Nelson and Dosho et al., as a whole, teach all the limitations of the present invention, wherein Dosho et al. further teaches the method wherein the predetermined delay is programmable (where delay of 121 is predetermined and further controllable by using the delay adjustment circuit 14 through output detection circuit 15; where Figures 9, 12, 13, 15, 16 each show a different time T programmed for use).  



Allowable Subject Matter
Claims 2-5, 11, 13-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 2, the prior art does not disclose, teach or suggest the method further comprising: 
sampling a time counter using the first edge of the clock signal to determine the first digital value; and 
sampling the time counter with the second edge of the clock signal to determine the second digital value;
in combination with all the other claimed limitations.  
Claims 3-5 are objected for depending from Claim 2.

Regarding Claim 11, the prior art does not disclose, teach or suggest the apparatus, further comprising: 
a phase and frequency detector coupled to the memory and configured to sequentially receive the first and second values;
in combination with all the other claimed limitations.

Regarding Claim 13, the prior art does not disclose, teach or suggest the apparatus, further comprising: 
a time counter coupled to the first time-to-digital converter and used to generate the first digital value and the second digital value by sampling the time counter with the first and second edges of the first clock signal, respectively;
in combination with all the other claimed limitations.  


Regarding Claim 19, the prior art does not disclose, teach or suggest the apparatus, further comprising: 
a second time-to-digital converter coupled to a second clock signal and configured to convert a first edge of the second clock signal to a third digital value and to convert a second edge of the second clock signal to a fourth digital value; 
a third time-to-digital converter coupled to a feedback clock signal and configured to convert a first edge of the feedback clock signal to a fifth digital value and to convert a second edge of the feedback clock signal to a sixth digital value; 
second memory coupled to the second time-to-digital converter to store third and fourth stored values corresponding to the third and fourth digital values in a second queue; 
third memory coupled to the third time-to-digital converter to store fifth and sixth stored values corresponding to the fifth and sixth digital values in a third queue; and wherein the first and second clock signals are reference clock signals;
in combination with all the other claimed limitations.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA J. CHENG/           Examiner, Art Unit 2849